Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 10 May 2022 and 24 May 2022.
The application has been amended as follows: Claim 1 is amended to clarify the language as written below.
(Currently Amended) A package structure of electrode assembly comprising a body portion forming a groove accommodating an electrode assembly and two sealing sides, and each sealing side is connected to the body portion and extends along a length direction of the electrode assembly, 
wherein each sealing side includes a first sealing segment and a second sealing segment, a part of the first sealing segment abuts a side of the body portion, and a part of the second sealing segment extending beyond a bottom of the body portion along the length of the electrode assembly is folded along a fold line towards a top of the electrode assembly to be sandwiched between the side of the body portion and another part of the first sealing segment; and the fold line is a polyline comprising a first line segment extending from the body portion along a first direction extending along the bottom of the body portion and having a distal end away from the body portion and a second line segment connected to the distal end of the first line segment and extending further away from the body portion along a second direction different from the first direction.
(Cancelled)
(Previously Presented) The package structure of electrode assembly according to claim 1, wherein the electrode assembly includes an electrode tab, and the first sealing segment includes a top edge and a bottom edge at both ends of the electrode assembly along the length direction, and the bottom edge is away from the electrode tab, wherein the second sealing segment is formed at the bottom edge.
(Previously Presented) The package structure of electrode assembly according to claim 1, wherein an outer surface of each sealing side is affixed with an adhesive tape or coated with glue.
(Cancelled)
(Cancelled)
(Previously Presented) The package structure of electrode assembly according to claim 1, wherein the first line segment of the fold line is perpendicular to an outer edge of the sealing side.
(Previously Presented) The package structure of electrode assembly according to claim 1, wherein in the length direction of the a length of the second sealing segment beyond the electrode assembly is less than or equal to 0.3 mm.
(Previously Presented) The package structure of electrode assembly according to claim 1, wherein in a thickness direction of the  a thickness of the package structure of electrode assembly.
(Previously Presented) The package structure of electrode assembly according to claim 1, further comprising a top seal extending along a width direction of the electrode assembly package structure and a beveled edge joined to the top seal and the sealing side, the beveled edge is located between the first sealing segment and the side of the electrode assembly.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Jung (US20200365836A1), Jang (US20150364729A1), Choi (US20190386330A1), Takahiro (JP2002319375A), Nishimura (JP2007200589A), Shiota (US6482544B1) and Cheng (CN203800091U), but it does not reasonably teach or suggest a package structure of an electrode assembly comprising sealing sides wherein a part of the second sealing segment extending beyond a bottom of the body portion along the length of the electrode assembly is folded along a fold line towards a top of the electrode assembly to be sandwiched between the side of the body portion and another part of the first sealing segment; and the fold line is a polyline comprising a first line segment extending from the body portion along a first direction extending along the bottom of the body portion and having a distal end away from the body portion and a second line segment connected to the distal end of the first line segment and extending further away from the body portion along a second direction different from the first direction. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723